Citation Nr: 1818647	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-37 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

3. Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right knee disability.  

4. Entitlement to a disability rating in excess of 10% for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017 the Veteran testified at a videoconference hearing at VA RO in Waco, Texas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the claims file.

The issues of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right knee disability, and entitlement to a disability rating in excess of 10% for service-connected right knee disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A March 2009 rating decision denied service connection for a left knee disability as his current left knee disability was not related to his service or his service-connected right knee disability.

2. The evidence received since the March 2009 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service-connected right knee disability.


CONCLUSIONS OF LAW

1. The March 2009 rating decision denying service connection for a left knee disability, to include as secondary to service-connected right knee disability, is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100, 20.1104 (2017).

2. The criteria for reopening the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C. §§ 7104, 7105.  Under 38 U.S.C. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

The RO initially denied a claim for service connection for a left knee disability, as secondary to the Veteran's service-connected right knee disability, in a March 2009 rating decision as there was no evidence of a nexus.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claims was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file.  Therefore, the decisions became final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017).

Evidence of record at the time of the March 2009 rating decision included the Veteran's service medical records and post-service outpatient medical records from September 2005 to June 2008 and VA Examinations in May 2005 and February 2009.  Pertinent evidence received subsequent to the March 2009 rating decision includes the reports of February 2012 and November 2014 VA examinations, along with additional post-service treatment records, and statements from the Veteran and his family members.  The Veteran has also testified and submitted documents to support that he received additional post-service treatment, but those records are not yet associated with the claims file.  Significantly, the Veteran provided lay testimony as to the right knee giving way and causing a fall, suggesting a possible nexus between the conditions.

The evidence received since the March 2009 rating decision is new and material.  This medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left knee disability is warranted.


ORDER

New and material evidence having been received, the reopening of the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is granted.


REMAND

The Veteran is claiming service connection for a left knee disability and right shoulder disability, to include as secondary to a service-connected right knee disability, and entitlement to a disability rating in excess of 10% for service-connected right knee disability.

The Veteran testified that he sought treatment at a hospital for his claimed disabilities.  It is not clear whether these records are associated with the claims file.  Additionally, the Veteran has supplied receipts for treatment and examinations he received for his claimed disabilities at a number of private physician's offices and facilities.  It does not appear that the complete records from these sources have been associated with the claims file.  The RO should attempt to obtain these records so that the severity of the Veteran's condition can be accurately assessed. 

The February 2012 VA examiner opined that the Veteran's left knee disability was not incurred in service.  However, the examiner did not opine whether the Veteran's left knee disability was aggravated by the Veteran's service-connected right knee disability.  Also, it does not appear that the Veteran received an examination to determine whether his right shoulder disability was related to his service or his service-connected disabilities.  Therefore, a remand is required to obtain new VA examinations.

In November 2014, a VA examination was obtained to determine the severity of the Veteran's service-connected right knee disability.  However, since the Veteran's November 2014 VA examination, the Court has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  In order to comply with Correia, a new examination should be obtained on remand that addresses the CAVC's directive. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).  Therefore, a new VA examination is required to determine the current severity of the Veteran's service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request records for all treatment he has received for his claimed disabilities, to include Providence Hospital, and associate any records located with the claims file.  If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

The Veteran should be asked to submit copies of any pertinent records in his possession.

2. The RO should schedule the Veteran for an examination to determine the current level of severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and non-weight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).

Finally, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The RO should contact the Veteran and schedule him for an examination to determine the nature and etiology of any left knee disabilities.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

a) For each diagnosed left knee disability, opine whether it is at least as likely (a 50 percent or greater probability) as not that his disability is related to his military service or his service-connected right knee disability.

The examiner should comment on evidence of an antalgic gait and lay reports of the right knee giving way causing the Veteran to fall.

b) For each diagnosed right shoulder disability, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) aggravated by the Veteran's service-connected right knee disability.

If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's left knee disability prior to aggravation by the right knee disability.

4. The RO should contact the Veteran and schedule him for an examination to determine the nature and etiology of any right shoulder disabilities.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

a) For each diagnosed right shoulder disability, opine whether it is at least as likely (a 50 percent or greater probability) as not that his disability is related to his military service or his service-connected right knee disability.

The examiner should comment on lay reports of the right knee giving way causing the Veteran to fall.

b) For each diagnosed right shoulder disability, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) aggravated by any of the Veteran's service-connected right knee disability.

If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's right shoulder disability prior to aggravation by the right knee disability.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


